1DETAILED ACTION
	This office action is in response to the filed application 17/090,726 on November 5, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 5, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Objections
Claims 2-3 and 5-6 is/are objected to because of the following informalities:  The claims 2-3 and 5-6 are identical to each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13 and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bradshaw (US 2019/0227869).
In regard to claim 1, Bradshaw teaches a memory device comprising:
a memory chip including memory cells (memory devices, para. 30); and
a logic chip configured to control the memory chip (controller, para. 30), 
wherein the logic chip reads a codeword including N data units from the memory chip (the data of each row and column of the two dimensional array may be encoded with an error correcting codeword, para. 17), and perform error correction decoding on the codeword to correct errors in M data units of the N data units, such that when the M data units correspond to a common component of the memory chip, the logic chip is configured to correct the errors of the M data units (perform a first tier error correction code operations on a data block, fig. 3b, para. 49-50), and when the M data units do not correspond to the common component of the memory chip, the logic chip is configured to process the errors of the M data units as an uncorrectable error (unsuccessful correcting of an error of the data block, perform a remix operation, fig. 3b, 51-52), 
N is a positive integer (data block, para. 50), and 
M is a positive integer less than N (memory with errors, ex. Rows with 3 errors, para. 50). 
In regard to claim 2, Bradshaw teaches the memory device of claim 1, wherein the memory chip includes: 
a sub-word line connected to the memory cells (each row corresponds to a row codeword and each column corresponds to a column codeword, para. 57, fig. 4b); 
a sub-word line driver configured to drive the sub-word line (remix component, para. 32); 
a word line connected to the sub-word line driver (change the logical to physical association of the data block, para. 32); and 
a row decoder connected with the word line (row decodes, para. 54), and 
the common component is the sub-word line driver (each row and column may be divided into various regions that overlap each other, para. 59).

In regard to claim 3, Bradshaw teaches the memory device of claim 1, wherein the memory chip includes: 
a sub-word line connected to the memory cells (each row corresponds to a row codeword and each column corresponds to a column codeword, para. 57, fig. 4b); 
a sub-word line driver configured to drive the sub-word line (remix component, para. 32); 
a word line connected to the sub-word line driver (change the logical to physical association of the data block, para. 32); and 
a row decoder connected with the word line (row decodes, para. 54, and 
the common component is the sub-word line (each row and column may be divided into various regions that overlap each other, para. 59).
In regard to claim 5, Bradshaw teaches the memory device of claim 4, wherein the logic chip is configured to communicate with the external host device through data lines and control signal lines (host system connected to storage device, fig. 1), and the logic chip outputs the signal to the external host device through at least one of the data lines (host interface, fig. 2, 206, para. 35).

In regard to claim 6, Bradshaw teaches the memory device of claim 4, wherein the logic chip is configured to communicate with the external host device through data lines and control signal lines (host system connected to storage device, fig. 1), and the logic chip outputs the signal to the external host device through at least one of the control signal lines (host interface, fig. 2, 206, para. 35).

In regard to claim 7, Bradshaw teaches the memory device of claim 1, wherein each of the N data units includes an 8-bit symbol (each row codeword RCW0-RCW7 and each column codeword CCW0-CCW7, para. 57).

In regard to claim 8, Bradshaw teaches the memory device of claim 1, wherein N = 306 (logical array of rows and columns, for example if the user data has a data size of 6400 bits, then a data block logical representation having 8 rows and 8 columns each being 80 bits, para. 58) it is noted that having a memory array of 306 is a design choice. 
In regard to claim 9, Bradshaw teaches the memory device of claim 1, wherein M = 2 (one set of bits contains 2 errors, para. 61).

In regard to claim 10, Bradshaw teaches the memory device of claim 1, wherein the logic chip is configured to manage the uncorrectable error based on at least one option defined by an external host device (controller may receive commands or operations from the host system and may convert the commands or operations into instructions or appropriate commands to achieve the desired access to the memory devices, para. 31).

In regard to claim 11, Bradshaw teaches the memory device of claim 10, wherein the at least one option includes a setting associated with whether to process the errors of the M data units as the uncorrectable error (determine that the product code operation performed was unsuccessful, fig. 8, 820-830), or whether to correct the errors of the M data units when the M data units do not correspond to the common component of the memory chip (perform first tier or error correcting code, fig. 8, 810).

In regard to claim 13, Bradshaw teaches the memory device of claim 10, wherein the at least one option includes a setting associated with whether the logic chip stores addresses of the M data units (host memory translation circuitry, para. 37).

In regard to claim 15, Bradshaw teaches a memory device comprising: 
a memory chip including memory cells (memory devices, para. 30); and 
a logic chip configured to control the memory chip (controller, para. 30), 
wherein the logic chip is configured to read a codeword including N data units from the memory chip (the data of each row and column of the two dimensional array may be encoded with an error correcting codeword, para. 17), and 
perform error correction decoding on the codeword to correct errors in M data units of the N data units, such that when the M data units do not correspond to a data corruption pattern, the logic chip is configured to correct the errors of the M data units (perform a first tier error correction code operations on a data block, fig. 3b, para. 49-50), and 
when the M data units correspond to the data corruption pattern, the logic chip is configured to process the errors of the M data units as an uncorrectable error (unsuccessful correcting of an error of the data block, perform a remix operation, fig. 3b, 51-52), 
N is a positive integer (data block, para. 50), and 
M is a positive integer less than N (memory with errors, ex. Rows with 3 errors, para. 50). 

In regard to claim 16, Bradshaw teaches the memory device of claim 15, wherein the data corruption pattern is based on locations of memory cells in which the memory chip writes the M data units (unsuccessful correcting of an error can occur when a row or column of the data block contains a greater number of errors than the correction capability of the error correcting code, para. 46).

In regard to claim 17, Bradshaw teaches the memory device of claim 15, wherein the logic chip includes: 
a first error correction device configured to perform a first error correction decoding a portion of the codeword to generate a first sub-codeword (perform a first tier of error correcting code operation, fig. 8, 810); and 
a second error correction device configured to perform a second error correction decoding a remaining portion of the codeword to generate a second sub-codeword (perform a second tier of error correcting code operation on the data block, fig. 8, 830). 

In regard to claim 18, Bradshaw teaches the memory device of claim 17, wherein the error in the M data units include a first error and a second error, and the data corruption pattern includes a pattern in which a location of the first error in the first sub-codeword is independent of a location of the second error in the second sub-codeword (a remix operation is performed on the data block to change a logical to physical association of the data block from a first logical association to a second logical association, fig. 3b, 38).

In regard to claim 19, Bradshaw teaches a method for reading data from a memory device including memory cells, the method comprising: 
reading a codeword from the memory cells (encoded error correcting code, para. 50); 
correcting errors when a number of the errors in the codeword is less than a maximum number of correctable errors (encoded error correcting code that is capable of correcting a particular number of errors, para. 50); 
correcting errors when the number of errors in the codeword is equal to the maximum number of correctable errors and the errors correspond to a same sub-word line (encoded error correcting code that is capable of correcting a particular number of errors, para. 50); and 
outputting signal indicating that the errors are an uncorrectable error when the number of errors of the codeword is equal to the maximum number of correctable errors and the errors correspond to different sub-word lines (if a row contains 5 errors and the correction capability of the error correcting code is 4, then the row may cause an unsuccessful correction of an error in the row, para. 51).

In regard to claim 20, Bradshaw teaches the method of claim 19, further comprising: 
receiving a second codeword (second tier of error correcting code operation, para. 52); 
performing a first error correction decoding on a portion of the second codeword to generate a first sub-codeword (a remix operation may be performed to change the logical association of the data block to the second logical association … new codewords may be encoded fro the second logical association and in subsequent operation on the data block the error is correctable using the first tier of error correcting code operation having the second logical association, para. 49); 
performing a second error correction decoding on a remaining portion of the second codeword to generate a second sub-codeword (remix operation, fig. 3a, 320); and 
writing the first sub-codeword and the second sub-codeword in the memory cells as the codeword by writing a first data unit of the first sub-codeword in first memory cells connected with a first sub-word line from among the memory cells (changing the first logical association to a second logical association, for example, the two-dimensional array of rows and columns may be a logical representation of the data block, para. 48), and 
writing a second data unit of the second sub-codeword in second memory cells connected with the first sub-word line from among the memory cells (changing the first logical association to a second logical association, for example, the two-dimensional array of rows and columns may be a logical representation of the data block, para. 48). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (US 2019/0227869) in further view of Zhang et al. (US 2018/0203625). 

In regard to claim 4, Bradshaw does not explicitly teach the memory device of claim 1, wherein, processing of the uncorrectable error includes outputting a signal to an external host device indicating that the uncorrectable error has occurred.
Zhang et al. teach of notify the host CPU that the user data block has uncorrectable errors (para. 71). 
It would have been obvious to modify the device of Bradshaw by adding Zhang et al. multi-dimension data protection.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing a reliable error correction (para. 73). 

In regard to claim 12, Bradshaw does not explicitly teach the memory device of claim 10, wherein the at least one option includes a setting associated with whether to output to the external host device information indicating that the uncorrectable error occurs or information indicating that the uncorrectable error occurs due to no correspondence to the common component and the M data units do not correspond to the common component of the memory chip.
Zhang et al. teach of notify the host CPU that the user data block has uncorrectable errors (para. 71). 
	Refer to claim 4 for motivational statement. 

In regard to claim 14, Bradshaw does not explicitly teach the memory device of claim 13, wherein the at least one option further includes a setting associated with whether the logic chip refuses an access to the addresses of the M data units. 
Zhang et al. teach of notify the host CPU that the user data block has uncorrectable errors (para. 71). It is noted that an indication of an uncorrectable error equates to a location that is not accessible. 
	Refer to claim 4 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Kifune et al. (US 2018/0278273) two dimension component code
Kodama (US 6,138,263) product code
Nakamura et al. (US 5,684,810) detect uncorrectable errors
Arai et al. (US 5,247,523) code error correction
Takagi et al. (US 4,742,517) product code 
Arlington et al. (US 4,661,955) sub-word
Doi et al. (US 4,653,052) double-encoding codes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov